Citation Nr: 0429528	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-32 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Whether new and material evidence has been received to 
open the previously denied claim for entitlement to service 
connection for a back disability.

5.  Whether new and material evidence has been received to 
open the previously denied claim for entitlement to service 
connection for the residuals of injury to the side and chest.

6.  Whether new and material evidence has been received to 
open the previously denied claim for entitlement to service 
connection for a left knee disability.

7.  Whether new and material evidence has been received to 
open the previously denied claim for entitlement to service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder (PTSD) and schizophrenia.

8.  Whether new and material evidence has been received to 
open the previously denied claim for entitlement to service 
connection for calluses of the feet.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to April 
1982.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

In August 2003, the RO issued the veteran a letter 
acknowledging receipt of a notice of disagreement with the 
June 2003 rating decision that denied the veteran's claim 
seeking entitlement to service connection for a right knee 
disability.  The referenced notice of disagreement does not 
appear to be of record.  The Board notes, however, that the 
October 2003 substantive appeal does reference the right knee 
disability and could be inferred as a notice of disagreement 
concerning the denial of service connection for a the right 
knee disability.

The matter is referred to the RO for clarification.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the veteran has 
averred, among other arguments, that he was in a head-on 
collision during his active service, and that his claimed 
back, side and chest, left knee, and shoulder disabilities; 
manifestations of a psychiatric disorder including hearing 
voices, and a seizure disorder are the result of this 
inservice motor vehicle accident.  

A review of available service medical records reflects that 
the veteran sought treatment after falling from the second 
floor of the barracks in April 1981.  The physician thought 
he had been drinking, but a stamp in the records notes 
"Presumptive Line of Duty YES."  It was recommended that he 
be considered for the drug and alcohol program.  Thereafter, 
the records reflect treatment for other injuries including 
dislocated fingers, suborbital hematuria, and recurrence of a 
cyst on his left shoulder but no injuries arising from a 
motor vehicle accident.  Within these records, it is further 
noted that the veteran was referred on occasion for further 
treatment or consultation, but these records are not among 
those now before the Board.  In March 1982, the veteran 
signed a document declining an examination at discharge.  A 
physician's assistant confirmed that review of the service 
medical records reflected that one was not necessary.  
Notwithstanding, the Board notes that the veteran was 
discharged under honorable conditions, and his separation 
documents note that he was released for failure to maintain 
acceptable standards for retention.  Finally, VA treatment 
records reflect that the veteran reported he served in the 
reserves.

Accordingly, the Board finds it is necessary to obtain the 
veteran's service personnel records, including copies of any 
and all administrative actions, and to make a search for any 
additional service medical records to include hospital and 
clinical medical records and any report of a motor vehicle 
accident before a decision can be made on those claims that 
may arise from the residuals of a motor vehicle accident.  In 
addition, because the receipt of service department records 
in and of itself provides a sufficient basis to reopen 
previously denied claims, the Board will suspend 
consideration of all new and material claims until this 
development is completed.

Concerning the veteran's claims for service connection for 
hypertension, a seizure disorder, and a left shoulder 
disability, the Board observes that the veteran has not yet 
been accorded a VA examination to determine the nature, 
extent, and etiology of his claimed disabilities.  Current 
diagnoses of hypertension and a seizure disorder are 
presently documented in VA and non-VA medical treatment 
records.  As noted above, service medical records reference 
treatment for a left shoulder cyst in service.  In addition, 
the veteran indicated in his October 2003 substantive appeal 
that he received treatment for his claimed disabilities 
within the year following his discharge from active service.  
Moreover, in September 2003, the veteran notified the RO that 
he had received treatment for his disabilities from VA 
Medical Centers (VAMCs) in Dublin and Augusta, Georgia, and 
from Central State Hospital in Milledgeville, Georgia.  The 
most recent records of treatment from the VAMCs is dated in 
July 2002; from Central State Hospital, 1992.  Finally, 
records from Central State Hospital indicate that the veteran 
may have been incarcerated between 1983 and 1992.  The Board 
thus finds it is imperative for the RO to make further 
attempts to obtain all relevant treatment records-
particularly for the time period between 1983 and 1992-as 
well as current VA and non-VA treatment records.  

The Board finds it would be helpful to proffer the veteran 
examinations for his claimed hypertension, seizure disorder, 
and left shoulder disability, including all appropriate 
clinical testing and review of the claims file-to include 
all service medical and personnel records and VA and non-VA 
medical treatment records obtained pursuant to this remand.  
See 38 C.F.R. § 3.159(c)(4) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issues of entitlement 
to service connection for hypertension, a 
seizure disorder, a left shoulder 
disability, and new and material evidence 
to reopen the previously denied claims 
for a back disability, residuals of 
injury to the side and chest, a left knee 
disability, a psychiatric disability (to 
include PTSD and schizophrenia), and 
calluses of the feet.  In particular, the 
RO must inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims for service connection service 
connection for hypertension, a seizure 
disorder, a left shoulder disability, and 
new and material evidence to reopen the 
previously denied claims for a back 
disability, residuals of injury to the 
side and chest, a left knee disability, a 
psychiatric disability (to include PTSD 
and schizophrenia), and calluses of the 
feet; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the appellant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed disabilities since his discharge 
from active service in 1983 to the 
present.  In particular, the RO should 
ask the veteran which health care 
providers treated him for his claimed 
disabilities immediately following his 
discharge from active service.  The RO 
should also ask the veteran whether or 
not he was incarcerated and, if so, at 
which prison facility.  The RO should 
procure duly executed authorization for 
the release of private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran by the Central State Hospital in 
Milledgeville, Georgia, as well as any 
other health care facility the veteran 
may identify, including prison.  In 
addition, the RO should request copies of 
any and all inpatient and outpatient 
records, to include any and all clinical 
medical records, and any and all mental 
hygiene records, to include any and all 
records of group and individual therapy, 
accorded him at VAMCs in Dublin and 
Augusta, Georgia and any other VAMC the 
veteran may identify, from his discharge 
in 1983 to the present.

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

4.  The RO should request that the 
veteran provide more details about the 
motor vehicle accident he averred he was 
in during his active service, to include 
all injuries sustained at that time.

5.  The RO should verify the veteran's 
active and any and all reserve service.  
The verified dates should be set forth in 
the record.  The RO should then obtain 
any additional service medical and 
personnel records, including clinical 
records, hospital medical records, and 
copies of all administrative actions 
concerning the veteran for any and all 
periods of service.  The RO should 
request specific information about any 
motor vehicle accident, treatment for 
drug and alcohol abuse, and records 
pertaining to his discharge.

6.  If the service medical, hospital, or 
personnel records are unavailable, the RO 
should use alternative sources to obtain 
such records, using the information of 
record and any additional information the 
appellant may provide.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports and unit 
histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

The RO should complete any and all 
follow-up actions referred by National 
Personnel Records Center and service 
departments. 

7.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by the appropriate 
specialists to determine the nature, 
extent, and etiology of his claimed 
hypertension, seizure disorder, and left 
shoulder disability.  All indicated tests 
and studies should be performed.  The 
claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
any manifested cardiovascular, 
seizure, or left shoulder 
disabilities.
?	Describe any current symptoms and 
manifestations attributed to any 
cardiovascular, seizure, or left 
shoulder disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all cardiovascular, 
seizure, and left shoulder 
pathology.
?	Provide an opinion as to the date of 
onset and etiology for any 
cardiovascular, seizure, and left 
shoulder disability.  In particular, 
the examiners are requested to 
provide the following opinions:
1.	Is it at least as likely as not 
that any currently manifested 
cardiovascular condition to 
include hypertension, seizure 
disorder, or left shoulder 
disability is the result, or in 
any way causally related to, 
the veteran's active service?

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for hypertension, a seizure 
disorder, a left shoulder disability, and 
whether new and material evidence has 
been received to reopen the previously 
denied claims for a back disability, 
residuals of injury to the side and 
chest, a left knee disability, a 
psychiatric disability (to include PTSD 
and schizophrenia), and calluses of the 
feet.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




